 



Exhibit 10.14
OMNIBUS AMENDMENT
OPTION ONE OWNER TRUST 2003-5
     This OMNIBUS AMENDMENT (the “Amendment”) dated as of January 1, 2007 is by
and among Option One Owner Trust 2003-5 (the “Issuer”), Option One Mortgage
Corporation (“OOMC”), in its capacity as loan originator (in such capacity, the
“Loan Originator”) and as servicer (in such capacity, the “Servicer”), Option
One Mortgage Capital Corporation (“Capital”), Option One Loan Warehouse
Corporation (the “Depositor”), Wells Fargo Bank, National Association
(successor-in-interest to Wells Fargo Bank Minnesota, National Association), as
indenture trustee (the “Indenture Trustee”), and Citigroup Global Markets Realty
Corp. (the “Purchaser”). Capitalized terms used herein but not specifically
defined herein shall have the meanings given to such terms in the Sale and
Servicing Agreement (as defined below) or the Indenture referred to therein.
PRELIMINARY STATEMENTS:
     A. The Issuer, OOMC, Capital, the Depositor and the Indenture Trustee are
parties to that certain Amended and Restated Sale and Servicing Agreement dated
as of November 12, 2004 (as amended and waived through the date hereof, the
“Sale and Servicing Agreement”).
     B. The Issuer, the Depositor and the Purchaser are parties to that certain
Note Purchase Agreement dated as of November 14 2003 (as amended and waived
through the date hereof, the “Note Purchase Agreement”).
     C. OOMC and Capital intend to cause the Depositor to establish a new trust,
to be called Option One Owner Trust 2007-5A, and the Purchaser intends to
purchase notes to be issued by that new trust, upon terms to be negotiated and
agreed between the parties. The parties have agreed that if such a transaction
is consummated, the Maximum Note Principal Amount will be reduced to the extent
of the maximum note principal amount of notes issued to the Purchaser by that
new trust.
     D. The parties hereto desire to amend the Sale and Servicing Agreement
subject to the terms and conditions of this Amendment.
     E. OOMC and Capital acknowledge that the changes to the Sale and Servicing
Agreement that are being made by this Amendment are inconsistent with the Issuer
being considered a qualified special purpose entity for purposes of Statement of
Financial Accounting Standards No. 140, Accounting for Transfers and Servicing
of Financial Assets and Extinguishments of Liabilities.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Sale and Servicing
Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Amendments to the Sale and Servicing Agreement.
     (A) Section 1.01 of the Sale and Servicing Agreement is hereby amended by
amending the definition of the term “Revolving Period” in its entirety to read
as follows:
     Revolving Period: With respect to the Notes, the period commencing on
November 10, 2006 and ending on the earlier of (i) April 27, 2007, and (ii) the
date on which the Revolving Period is terminated pursuant to Section 2.07.
     (B) Section 3.10 is hereby added to the Sale and Servicing Agreement,
immediately following Section 3.09, reading in its entirety as follows:
Section 3.10 Loan Originator Call. The Loan Originator may repurchase any Loan
at any time at the Repurchase Price. Prior to exercising this call, the Loan
Originator shall deliver written notice to the Majority Noteholders and the
Indenture Trustee which notice shall identify each Loan to be repurchased and
the Repurchase Price therefor. The Loan Originator shall then repurchase the
Loan in the manner set forth in Section 2.05(b)(ii).
     SECTION 3. Amendments to the Note Purchase Agreement. Section 1.01 of the
Sale and Servicing Agreement is hereby amended by amending the definition of the
term “Maximum Note Principal Balance” in its entirety to read as follows:
“Maximum Note Principal Balance” means an amount equal to $1,500,000,000,
reduced by the maximum note principal balance under the note purchase agreement,
if any shall have been entered into, between the Depositor, the Purchaser and
Option One Owner Trust 2007-5A.
     SECTION 4. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, each of the Issuer and the Depositor hereby
jointly and severally represents to the other parties hereto and the Noteholders
that as of the date hereof, after giving effect to this Amendment, (a) all of
its respective representations and warranties in the Note Purchase Agreement and
the other Basic Documents are true and correct, and (b) it is otherwise in full
compliance with all of the terms and conditions of the Sale and Servicing
Agreement.
     SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Sale and Servicing Agreement and the Note Purchase Agreement
shall continue in full force and effect in accordance with their respective
terms. Reference to this Amendment need not be made in the Sale and Servicing
Agreement or Note Purchase Agreement or any other instrument or document
executed in connection therewith or herewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Sale and
Servicing Agreement or the Note Purchase Agreement, any reference in any of such
items to the Sale and

- 2 -



--------------------------------------------------------------------------------



 



Servicing Agreement or Note Purchase Agreement, as applicable, being sufficient
to refer to the Sale and Servicing Agreement or Note Purchase Agreement as
amended hereby.
     SECTION 6. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Initial Noteholder all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Initial Noteholder and (ii) all reasonable fees and expenses of
the Indenture Trustee and Owner Trustee and their counsel.
     SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
     SECTION 8. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
     SECTION 9. Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Amendment is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2003-5 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.
[remainder of page intentionally left blank]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment and Consent as
of the day and year first above written.

                      OPTION ONE OWNER TRUST 2003-5,
as Issuer   OPTION ONE LOAN WAREHOUSE CORPORATION,
as Depositor        
 
                   
By:
  Wilmington Trust Company, not in its   By:            
 
  individual capacity, but solely as
Owner Trustee   Name: Title:  
 
       
 
                   
By:
                   
Name:
 
 
     
 
       
Title:
                   
 
                    OPTION ONE MORTGAGE CORPORATION,
as Loan Originator and as Servicer   WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
 
                   
By:
      By:            
 
                   
Name:
      Name:            
Title:
      Title:            
 
                    OPTION ONE MORTGAGE CAPITAL CORPORATION   CITIGROUP GLOBAL
MARKETS REALTY CORP., as Purchaser
 
                   
By:
      By:            
 
                   
Name:
      Name:            
Title:
      Title:            

Signature Page to Omnibus Amendment
Option One Owner Trust 2003-5

 